


110 HR 6860 IH: Oil and Gas Lease Reform Act of

U.S. House of Representatives
2008-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6860
		IN THE HOUSE OF REPRESENTATIVES
		
			September 10, 2008
			Mrs. Blackburn
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To exempt exploration, development, and production of oil
		  and natural gas under leases on Federal lands from State environmental and
		  pollution control laws, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Oil and Gas Lease Reform Act of
			 2008.
		2.Environmental
			 review process
			(a)Preemption of
			 State lawNo State environmental or pollution control law
			 regulating the emission of pollutants or protecting human health or the
			 environment shall apply to any activity under a lease for the exploration,
			 development, or production of oil or natural gas on Federal lands (including
			 submerged lands), including any such State law that is expressly applicable to
			 such activity under any other provision of Federal law.
			(b)Conforming
			 amendments
				(1)Section 25 of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1351) is
			 amended—
					(A)by striking
			 subsection (d); and
					(B)in subsection
			 (h)—
						(i)in
			 paragraph (1) by striking Any modification required by the
			 Secretary and all that follows through the end of the sentence;
						(ii)in
			 paragraph (1) by striking subparagraph (B);
						(iii)in
			 paragraph (2)(A) by striking clause (ii); and
						(iv)in
			 paragraph (2)(B) by striking clause (ii).
						(2)Section 202(c) of
			 the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712(c))
			 is amended—
					(A)in paragraph (8),
			 by striking State and; and
					(B)in paragraph
			 (9)—
						(i)by
			 striking and of the States and all that follows through
			 897), as amended, ;
						(ii)by
			 striking of approved State and;
						(iii)by
			 striking State, local, and;
						(iv)by
			 striking non-Federal Governmental; and
						(v)by
			 striking the last sentence.
						3.Prevention of
			 unnecessary or undue degradation of public landsSection 302(b) of the Federal Land Policy
			 and Management Act of 1976 (43 U.S.C. 1732(b)) is amended by
			 inserting (1) before the first sentence, and by adding at the
			 end the following:
			
				(2)For purposes of application of this
				subsection with respect to a lease for the exploration, development, or
				production of oil or natural gas, the term unnecessary or undue
				degradation means (A) surface or submerged disturbance greater than
				what would normally result when an activity is being accomplished by a prudent
				operator in usual, customary, and proficient operations of similar character
				and taking into considerations the effect of operations on other resources and
				land uses, including those resources and uses outside the area of operations;
				(B) failure to initiate and complete reasonable mitigation measures, including
				the attainment of a level of protection or reclamation required by specific
				Federal law in areas such as the California Desert Conservation Area, Wild and
				Scenic Rivers, Bureau of Land Management-administered portions of the National
				Wilderness System, and Bureau of Land Management-administered National
				Monuments and National Conservation Areas; (C) failure to comply with
				applicable Federal environmental statutes and regulations thereunder; or (D)
				failure to abide by the terms and conditions of an approved plan of operations
				and operations described in a complete
				notice.
				.
		4.Condition for
			 suspension of lease
			(a)Federal Land
			 Policy and Management Act of 1976Section 302(c) of the Federal
			 Land Policy and Management Act of 1976 (43 U.S.C. 1732(c)) is amended by
			 inserting (1) before the first sentence, and by adding at the
			 end the following:
				
					(2)(A)The Secretary may not
				suspend any lease for the exploration, development, or production of oil or
				natural gas, unless—
							(i)the Secretary determines, based on
				clear proof, that operations under the lease will present an imminent threat or
				harm to public safety or will significantly damage the public lands outside
				lease stipulations; or
							(ii)the suspension is requested by the
				lessee.
							(B)The Secretary shall review any suspension
				of a lease under subparagraph (A)(i) at least once every 30 days, and may renew
				such a suspension only after such a review.
						(C)Any suspension by the Secretary of a
				lease under subparagraph (A)(i) for more than a total of 90 days in any 6-month
				period is deemed to be a breach of a contractual obligation of the United
				States, if—
							(i)the lessee is taking action to
				mitigate the condition that was the reason for the suspension; and
							(ii)such action is preventing the
				imminent threat, harm, or significant damage.
							(D)In the case of a breach under of
				contractual obligation, under subparagraph (C)—
							(i)the lessee shall be awarded contract
				damages; and
							(ii)the lessee may—
								(I)retain the lease, and reapply upon
				submission to the Secretary of an application that includes procedures to
				address the reasons for the suspensions; or
								(II)surrender the lease and be
				refunded the amounts paid by the lessee to the United States as a bonus bid for
				the lease.
								(E)The term of a lease shall be extended
				by the period of each suspension of the lease under subparagraph (A).
						(F)The maximum period of time a lease
				may be suspended by request under subparagraph (A)(ii) is 2 years for each
				5-year period of the original term of the lease.
						(G)In this paragraph the term
				significantly damage means destroy 5 percent of more of wildlife
				and flora in the area that is subject to a the lease, or destroy historical
				structures in excess of the terms under permits and plans approved by the
				Secretary pursuant to the
				lease.
						.
			(b)Mineral Leasing
			 ActSection 17 of the Mineral Leasing Act (30 U.S.C. 226) is
			 amended by adding at the end the following:
				
					(q)(1)The Secretary may not
				suspend any lease under this Act for the exploration, development, or
				production of oil or natural gas, unless—
							(A)the Secretary determines, based on
				clear proof, that operations under the lease will present an imminent threat or
				harm to public safety or will significantly damage the public lands; or
							(B)the suspension is requested by the
				lessee.
							(2)The Secretary shall review any suspension
				of a lease under paragraph (1)(A) at least once every 30 days, and may renew
				such a suspension only after such a review.
						(3)Any suspension by the Secretary of a
				lease under paragraph (1)(A) for more than a total of 90 days in any 6-month
				period is deemed to be a breach of a contractual obligation of the United
				States, if—
							(A)the lessee is taking action to
				mitigate the condition that was the reason for the suspension; and
							(B)such action is preventing the imminent
				threat, harm, or significant damage.
							(4)In the case of a breach under of
				contractual obligation, under paragraph (3)—
							(A)the lessee shall be awarded contract
				damages; and
							(B)the lessee may—
								(i)retain the lease, and reapply upon
				submission to the Secretary of an application that includes procedures to
				address the reasons for the suspension; or
								(ii)surrender the lease and be refunded the
				amounts paid by the lessee to the United States as a bonus bid for the
				lease.
								(5)The term of a lease shall be extended
				by the period of each suspension of the lease under paragraph (1).
						(6)The maximum period of time a lease
				may be suspended by request under paragraph (1)(B) is 2 years for each 5-year
				period of the original term of the lease.
						(7)In this subsection the term
				significantly damage means destroy 5 percent of more of wildlife
				and flora in the area that is subject to a the lease, or destroy historical
				structures in excess of the terms under permits and plans approved by the
				Secretary pursuant to the
				lease.
						.
			(c)Outer
			 Continental Shelf Lands ActSection 5 of the Outer Continental Shelf
			 Lands Act (43 U.S.C.
			 1334) is amended—
				(1)in subsection
			 (a)—
					(A)in paragraph (1)
			 by striking (A) at the request and all that follows through the
			 end of the paragraph and inserting in accordance with subsection
			 (k); and
					(B)by amending
			 paragraph (2) to read as follows:
						
							(2)with respect to cancellation of any lease
				or permit, that comply with subsection
				(k);
							;
				and
					(2)by adding at the
			 end the following:
					
						(k)(1)The Secretary may not
				suspend any lease under this Act for the exploration, development, or
				production of oil or natural gas, unless—
								(A)the Secretary determines, based on
				clear proof, that operations under the lease will present an imminent threat or
				harm to public safety or will significantly damage the public lands; or
								(B)the suspension is requested by the
				lessee.
								(2)The Secretary shall review any suspension
				of a lease under paragraph (1)(A) at least once every 30 days, and may renew
				such a suspension only after such a review.
							(3)Any suspension by the Secretary of a
				lease under paragraph (1)(A) for more than a total of 90 days in any 6-month
				period is deemed to be a breach of a contractual obligation of the United
				States, if—
								(A)the lessee is taking action to
				mitigate the condition that was the reason for the suspension; and
								(B)such action is preventing the imminent
				threat, harm, or significant damage.
								(4)In the case of a breach under of
				contractual obligation, under paragraph (3)—
								(A)the lessee shall be awarded contract
				damages; and
								(B)the lessee may—
									(i)retain the lease, and reapply upon
				submission to the Secretary of an application that includes procedures to
				address the reasons for the suspension; or
									(ii)surrender the lease and receive such
				compensation as the lessee shows necessary to the Secretary as being greater
				of—
										(I)the fair value of the canceled rights as
				of the date of cancellation, taking account of both anticipated revenues from
				the lease and anticipated costs, including costs of compliance with all
				applicable regulations and operating orders, liability for cleanup costs or
				damages, or both, in the case of an oil spill, and all other costs reasonably
				anticipated on the lease, or
										(II)the excess, if any, over the lessee's
				revenues, from the lease (plus interest thereon from the date of receipt to
				date of reimbursement) of all consideration paid for the lease and all direct
				expenditures made by the lessee after the date of issuance of such lease and in
				connection with exploration or development, or both, pursuant to the lease
				(plus interest on such consideration and such expenditures from date of payment
				to date of reimbursement),
										except that
				with respect to leases issued before September 18, 1978, such compensation
				shall be equal to the amount specified in subclause (I) of this clause, and
				that in the case of joint leases which are canceled due to the failure of one
				or more partners to exercise due diligence, the innocent parties shall have the
				right to seek damages for such loss from the responsible party or parties and
				the right to acquire the interests of the negligent party or parties and be
				issued the lease in question.(5)The term of a lease shall be extended by
				the period of each suspension of the lease under paragraph (1).
							(6)The maximum period of time a lease
				may be suspended by request under paragraph (1)(B) is 2 years for each 5-year
				period of the original term of the lease.
							(7)In this subsection the term
				significantly damage means—
								(A)destroy 5 percent or more of fish and
				other aquatic life in the area that is subject to the lease;
								(B)destroy 5 percent or more of the
				marine environment within one mile of the area that is subject to the lease,
				including the area within the lease; or
								(C)destroy 5 percent or more of the
				coastal environment that is nearest to the area that is subject to the
				lease.
								.
				5.Limitation on
			 requirement to conduct environmental reviews for a lease
			(a)In
			 generalNo statement is required under section 102(2)(C) of the
			 National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)) for a lease
			 for the exploration, development, or production of oil or natural gas on
			 Federal lands (including any lease under the Outer Continental Shelf Lands Act,
			 the Mineral Leasing Act, the Mineral Leasing Act for Acquired Lands, or any
			 other Federal law), except for—
				(1)sale of the lease
			 by the lessee; and
				(2)as provided in
			 subsection (b).
				(b)Permits for
			 exploration, development, production and infrastructure
				(1)In
			 generalThe Secretary of the Interior shall prepare a single
			 statement under such section, and conduct a single review for that purpose,
			 with respect to all plans and permits required for exploration, development,
			 production, and construction of infrastructure to be carried out under the
			 lease, upon submission by the lessee of a request under this subsection.
				(2)Contents of
			 requestThe lessee shall include in the request a comprehensive
			 plan that includes all plans and applications for all permits referred to in
			 paragraph (1).
				(3)Limitation on
			 other reviewsUpon submission of a request under this subsection,
			 no Federal agency or official, other than the Secretary, may conduct any review
			 or issue any other statement under 102(2)(C) of the National Environmental
			 Policy Act of 1969 (42 U.S.C. 4332(2)(C)) for
			 activities under the lease.
				(4)Submission of
			 commentThe head of any Federal agency with authority to
			 administer any Federal law that applies to activities under such a lease may
			 submit comments to the Secretary regarding such request.
				(5)Requirement to
			 issue permitsIf the Secretary determines, after reviewing all
			 comments submitted under paragraph (4), that the comprehensive plan complies
			 with the requirements of such section—
					(A)each Federal
			 official responsible for administering any law under which a such a permit is
			 required shall issue such permit within the 60-day period beginning on the date
			 the Secretary issues the determination, unless such official files an appeal of
			 the determination in the District of Columbia Court of Appeals filed before the
			 end of that period; and
					(B)operations under
			 the lease and such permits may commence immediately upon the issuance of a
			 final decision in all such appeals, except as otherwise provided in such a
			 decision.
					(6)Period to begin
			 productionFor purposes of any requirement under Federal law that
			 production of oil or gas under such a lease begin within a specified period,
			 such period shall begin upon the later of—
					(A)the expiration of
			 the period referred to in paragraph (5)(A); and
					(B)this issuance of a
			 final decision in all appeals filed in accordance with that paragraph.
					(7)RegulationsThe
			 Secretary shall issue such regulations as are necessary to issue this
			 subsection.
				6.Appeals
			 processNotwithstanding
			 section
			 554(f) of title 5, United States Code, any appeal of a decision
			 of an officer of the Department of the Interior or an administrative law judge
			 regarding any lease for the exploration, development, or production of oil or
			 natural gas on Federal lands (including submerged lands) or an matter under or
			 with respect to such a lease shall be in accordance with the following:
			(1)Within 60 days after
			 the issuance of the decision, the appellant shall file a notice of appeal with
			 the appellee and the Secretary of the Interior that includes a statement of
			 reasons, arguments, briefs, and a request for a hearing.
			(2)Within 30 days
			 after receipt of such notice of appeal, the Secretary shall decide whether to
			 hold an administrative hearing pursuant to the request. If the Secretary
			 decides not to hold such a hearing, the decision of the officer or judge is a
			 final agency action.
			(3)Within 60 days
			 after the Secretary holds such a hearing, the Secretary shall issue a final
			 decision on the appeal. If the Secretary fails to issue a final decision in
			 that period, the Secretary is deemed to have found in favor of the appellee.
			 Such final decision or finding is deemed to be a final agency action.
			(4)Any judicial
			 appeal by the appellant of such a final agency action may only be filed—
				(A)in the District of
			 Columbia Court of Appeals; and
				(B)within 60 days
			 after the end of the period referred to in paragraph (3).
				(5)If a final
			 decision by the District of Columbia Court of Appeals in such judicial appeal
			 is not issued within 1 year after the date the judicial appeal is filed—
				(A)the court is deemed
			 to have decided the appeal in favor of the appellee; and
				(B)no court has
			 jurisdiction over the appeal except the Supreme Court.
				(6)Any administrative
			 or judicial appeal of a decision by the Department of the Interior regarding a
			 statement under section 102(2)(C) of the National Environmental Policy Act of
			 1969 (42 U.S.C.
			 4332(2)(C)) or any similar environmental analysis must be
			 countered by a similar assessment conducted by the appellant that shows that
			 the Department—
				(A)did not follow
			 accepted scientific methods in reaching its decision; and
				(B)is arbitrary and
			 capricious.
				(7)If the suit is
			 determined by the court to have no basis in fact or law, the appellant shall be
			 liable to the appellee for attorney and witness fees and court costs, except in
			 the case of an indigent party. If one or more 3rd parties contributed
			 assistance to the indigent party to bring suit or reasonable incident actions
			 related to suit, then 3rd parties shall be liable for such fees and costs. If
			 any of such assistance was directly paid to the indigent party, the indigent
			 party may be held liable for fees and costs to the extent of the amount
			 received.
			7.Citizen suits,
			 enforcement actions, and appeals under the Outer Continental Shelf Lands
			 Act
			(a)Restriction on
			 actions by noncitizens and Federal agenciesSection 23(a)(1) of
			 the Outer Continental Shelf Lands Act (43 U.S.C. 1349(a)(1)) is amended by
			 adding at the end the following: No such civil action may be commenced
			 by a person that is not a United States citizen, a State, or a United States
			 incorporated or unincorporated company or corporation established under the
			 laws of a State. No such civil action may be commenced by a Federal officer or
			 agency, except the Secretary of the Interior..
			(b)Limitation on
			 actions and intervention in case of suits by attorney
			 generalSection 23(a)(2)(B) of such Act (43 U.S.C. 1349(a)(2)(B)) is
			 amended—
				(1)by inserting
			 or criminal after civil; and
				(2)by striking
			 , but in any such action  and all that follows and inserting a
			 period.
				(c)Recovery for
			 frivolous actions
				(1)Citizen
			 suitsSection 23 of such Act (43 U.S.C. 1349) is amended by
			 adding at the end the following:
					
						(d)If an action under
				this section is determined by the court to have no basis in fact or law, the
				plaintiff shall be liable to the defendant for attorney and witness fees and
				court costs, except in the case of an indigent party. If one or more 3rd
				parties contributed assistance to the indigent party to bring suit or
				reasonable incident actions related to suit, then the 3rd parties shall be
				liable for such fees and costs. If any of such assistance was directly paid to
				the indigent party, the indigent party may be held liable for fees and costs to
				the extent of the amount
				received.
						.
				(2)Civil
			 enforcement actionsSection 24 of such Act (43 U.S.C. 1350) is
			 amended by adding at the end the following:
					
						(f)If an action under
				this section is determined by the court to have no basis in fact or law, the
				plaintiff shall be liable to the defendant for attorney and witness fees and
				court
				costs.
						.
				(d)Appellate
			 jurisdiction
				(1)Citizen
			 suitsSection 23(b)(1) of such Act (43 U.S.C.
			 1349(b)(1)) is amended by adding at the end the following:
			 Any appeal of a decision in such a proceeding brought against a Federal
			 agency or a lessee under this Act shall be brought in the District of Columbia
			 Court of Appeals..
				(2)Actions by
			 Secretary on exploration or development and production
			 planSection 23(c)(2) of such Act (43 U.S.C. 1349(c)(2)) is amended by
			 striking shall be subject and all that follows and inserting
			 shall be subject to judicial review only in the District of Columbia
			 Court of Appeals..
				(e)Actions for
			 damagesSection 23(b)(2) of such Act (43 U.S.C.
			 1349(b)(2)) is amended by striking resident of the
			 United States who is injured and inserting citizen of the United
			 States or United States incorporated or unincorporated company or corporation
			 that is injured, or State that is injured,.
			8.Review of
			 restricting of drilling during certain periods of the yearNot later than 90 days after the date of the
			 enactment of this Act, the Secretary of the Interior, acting through the Bureau
			 of Land Management, shall review and report to the Congress regarding
			 restricting drilling under oil and gas leases on Federal lands in the
			 Intermountain West during certain periods of the year. The Secretary shall
			 include in the report a determination of whether it would be better to limit
			 such restrictions to allow drilling an area quickly, rather than causing
			 extended disturbance by drilling over several years.
		9.Reliance on
			 environmental information
			(a)In
			 generalReliance by a Federal agency on environmental information
			 included in the statement or other documents required under section 102(2)(C)
			 of the National Environmental Policy Act of 1969 (42 U.S.C.
			 4332(2)(C)) with respect to the leasing of Federal lands
			 (including submerged lands) for exploration, development, or production of oil
			 or natural gas, in taking any action to address a matter that arose after
			 purchase of a lease by a lessee with respect to exploration, development,
			 production, or transportation under the lease shall not invalidate such a
			 lease, and shall not result in suspension of activities under the lease unless
			 it presents an imminent threat to public safety.
			(b)ReviewThe
			 Secretary of the Interior may review any such action to determine what
			 modifications should be made by lessee in activities under the a lease to
			 resolve the matter.
			(c)Judicial
			 reviewThe District of Columbia Court of Appeals has exclusive
			 jurisdiction over any action seeking review of any action by a Federal agency
			 taken in reliance on information referred to in subsection (a). In any such
			 action, the appellant has the burden to prove that the agency’s actions were
			 not reasonable and clearly did not meet accepted standards for
			 mitigation.
			10.Use of adjoining
			 lease tractIn any case in
			 which logical exploration for or development of oil or natural gas under a
			 lease of Federal lands (including submerged lands) for that purpose cannot
			 proceed without acquisition or participation of adjoining land that is not
			 available, the Secretary of the Interior may allow temporary use of such land
			 by the lessee for such exploration and development unless it is owned by or
			 under lease to another person. No lease or statement under 102(2)(C) of the
			 National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)) shall be
			 required for such use if the use is minimal and will have minimal environmental
			 effect on such adjoining Federal land.
		
